This cause coming on to be heard upon the transcript of the record, briefs for the respective parties, and argument of counsel at the bar of this Court, and the entire record having been considered by this Court and the citations of authorities appearing in the briefs having been examined and considered, the Court is of the opinion that no substantial error appears in the record and that justice was awarded in the lower court so the judgment appealed from is affirmed.
TERRELL, C.J., and WHITFIELD, BUFORD and THOMAS, J.J., concur.
BROWN and CHAPMAN, J.J., dissent.